Citation Nr: 0100685	
Decision Date: 01/11/01    Archive Date: 01/17/01	

DOCKET NO.  98-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for synovitis of 
the right knee, currently rated 20 percent disabling.

2.  Entitlement to service connection for post-traumatic 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1959 
to September 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), denying the veteran an increased 
evaluation for a service-connected right knee disorder.  A 
notice of disagreement with this determination was received 
in November 1993.  A statement of the case was issued to the 
veteran in January 1998.  

During the course of this appeal, the disability evaluation 
for the veteran's service-connected right knee disorder was 
increased from 10 percent to 20 percent disabling by an RO 
rating action in January 1998.  This same rating action 
denied the veteran service connection for post-traumatic 
arthritis of the right knee and entitlement to a total 
disability rating based on individual unemployability (TDIU).  
Issues of service connection for post-traumatic stress 
disorder and secondary service connection for a right hip 
condition were deferred.  No further action has been taken in 
these claims.  They are referred to the RO for appropriate 
action.  

The veteran, in his substantive appeal received in February 
1998, expressed disagreement with the continuing denial of an 
increased evaluation for his service-connected right knee 
disorder as well as disagreement with the RO's denial of 
service connection for post-traumatic right knee arthritis.  
He also asserted that his service-connected disabilities had 
made it "impossible to be gainfully employed."

The veteran appeared and offered testimony before the 
undersigned member of the Board at the New York Regional 
Office in October 2000.  A transcript of the veteran's 
testimony on that occasion has been associated with his 
claims file.  At this hearing, additional evidence pertaining 
to the veteran's claim was submitted by the veteran directly 
to the Board.  This evidence has not been previously 
considered by the RO; however, the veteran during the October 
2000 hearing waived such initial consideration.  See 
38 C.F.R. § 20.1304(c) (2000).  Nevertheless, in view of the 
action taken below, initial consideration of this evidence by 
the RO should be undertaken.  


REMAND

The veteran contends that his service-connected right knee 
disorder is more disabling than currently evaluated and thus 
warrants increased compensation.  In testimony elicited at 
his October 2000 hearing the veteran specifically stated that 
he experiences limitation of motion, constant right knee pain 
and an inability to either squat or kneel.  The veteran has 
also maintained that his right knee degenerative changes, 
noted to be suggestive of osteoarthritis on VA examination in 
November 1997, are related to his service-connected right 
knee pathology.  In addition, the veteran filed a notice of 
disagreement with the January 1998 rating decision wherein 
the RO denied entitlement to a TDIU.  Where there is a notice 
of disagreement with the denial of a claim, such claim has 
been placed in appellate status and must be remanded to the 
RO for issuance of a statement of the case.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The Secretary is required to make a reasonable effort to 
assist the claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  This includes the requirement 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, Section 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103(a).  In the 
context of an increased rating claim, assistance to the 
veteran includes a complete examination of a service-
connected disability.  See Wilson v. Derwinski, 2 Vet. App. 
16 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) addressed VA's duty to assist in an increased rating 
claim in the case of Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, a veteran claimed an increased rating 
for a disability and was examined for such disability by VA.  
Subsequently while the claim was pending the veteran asserted 
that the disability had worsened.  The Board in denying her 
claim relied on the VA examination of record.  The Court 
vacated the Board decision and remanded the claim for a new 
examination finding that where a veteran complained of 
increased disability two years after the last examination, 
VA's duty to assist required a new examination to determine 
the current severity of the disability.

In the present case, testimony elicited from the veteran as 
well as statements made by his representative at his hearing 
before the undersigned in October 2000 include assertions 
that the veteran's service-connected right knee disability is 
worse now than when he was last examined by VA in November 
1997.  Under these circumstances a new examination is 
indicated.

The Board also notes that the veteran testified that he 
experiences right knee pain which is exacerbated with 
bending.  He also said he had problems using stairs, 
squatting to tie his shoes, and going from a standing to a 
sitting position.  He also testified that he has experienced 
a loss of income resulting from a limited ability to perform 
job-related activities as a masonry contractor.  The Board 
observes that on VA examination in November 1997 the veteran 
complained of constant pain in his right knee with swelling 
and an inability to ambulate for prolonged periods.  While 
the examiner noted that the veteran's range of motion of the 
right knee was restricted in extension and flexion, the 
examiner did not further document or describe functional 
disability, if any, due to the pain, weakness, excess 
fatigability, incoordination, and/or reduced or excessive 
excursion.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), it 
was indicated that it was essential that rating examinations 
adequately portray the functional loss resulting from 
service-connected disability.  



Under the circumstances of this case, additional development 
is necessary in order to fulfill VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should obtain all pertinent VA 
and non-VA treatment records subsequent 
to those on file.  

2.  The veteran should be scheduled for a 
VA examination to evaluate his service-
connected right knee.  The claims folder 
and a copy of this REMAND must be made 
available to, and reviewed, by the 
examiner in conjunction with the 
examination.  Any indicated test or study 
should be completed.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical 
findings and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
service-connected right knee disability.  
Consideration should be given to any loss 
due to reduced or excessive excursion, to 
decrease strength, speed, or endurance, 
or due to absence of necessary 
structures, deformity, adhesion or 
defective innervation.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology, e.g., 
muscle spasm, as evidenced by his visible 
behavior, e.g., facial expression or 
wincing on pressure or manipulation.  The 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups with repeated 
use could significantly limit functional 
ability of the affected part.  Further, 
the RO should specifically request that 
the examiner provide an opinion as to any 
direct or secondary relationship between 
the service-connected right knee 
disability and any current arthritic 
condition involving the right knee.  The 
examiner should state whether it is at 
least as likely as not that the service-
connected right knee disability has 
caused or increased arthritis in the 
right knee.  If there is no relationship 
then this should be noted along with a 
rationale for so concluding.  All 
opinions expressed should be supported by 
reference to the pertinent evidence.

3.  After undertaking any necessary 
development, the RO should review the 
veteran's claims.  If they remain denied, 
he should be furnished an appropriate 
supplemental statement of the case which 
also addresses the issue of entitlement 
to a TDIU.  With respect to the veteran's 
claim for a TDIU, he must be advised of 
the requisite time to file a substantive 
appeal as to this issue if he wishes 
appellate review.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

No action is required of the veteran until he is notified.  
The purpose of this REMAND is to obtain clarifying 
information and to meet due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



